Case: 3:16-cr-00059-WHR-MRM Doc #: 84 Filed: 07/26/21 Page: 1 of 2 PAGEID #: 356




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


  UNITED STATES OF AMERICA,
              Plaintiff,
                                              Case No. 3: 16-cr-59
        V.
                                              JUDGE WALTER H. RICE
  DANIELE. JONES,
              Defendant.




       DECISION AND ENTRY SUSTAINING DEFENDANT'S MOTION TO
       RECONSIDER AND CORRECT ERROR IN ORDER FILED JULY 21,
       2021 (DOC. #83); VACATING JULY 21, 2021 ORDER (DOC. #82);
       REINSTATING DEFENDANT'S MOTION FOR SENTENCE
       REDUCTION PURSUANT TO 18 U.S.C. § 3582(c)(1 )(A) (DOC. #57)




       On July 21, 2021, the Court issued an Order denying Defendant's motion

for a reduction in sentence under 18 U.S.C.   §   3582(c)(1 )(A) without prejudice for

failure to exhaust administrative remedies. Doc. #82. Counsel for Defendant has

correctly pointed out that, in doing so, the Court overlooked the request for

compassionate release that Defendant submitted to the Warden, and the

Warden's denial of that request. Both documents were attached to Defendant's

Supplemental Memorandum, Doc. #71, PagelD##242-43.

      Accordingly, the Court SUSTAINS Defendant's Motion to Reconsider and

Correct Error in Order Filed July 21, 2021, Doc. #83. The Court VACATES the July
Case: 3:16-cr-00059-WHR-MRM Doc #: 84 Filed: 07/26/21 Page: 2 of 2 PAGEID #: 357




21, 2021 , Order, Doc. #82, and reinstates Defendant's Motion for Sentence

Reduction Pursuant to 18 U.S.C.   §   3582(c){1 ){A), Doc. #57.




Date: July 26, 2021
                                          WALTER H. RICE
                                          UNITED STATES DISTRICT JUDGE




                                            2
